Citation Nr: 0110803	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected coronary artery disease with hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from October 1962 to October 
1983.

This appeal arises from a December 1999 rating decision of 
the Muskogee, Oklahoma Regional Office (RO), which granted 
service connection for coronary artery disease and 
hypertension and assigned a 30 percent evaluation from the 
date of claim on March 8, 1999.  

In regard to this claim, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that unlike claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time based on the facts found may be assigned following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this case, as the December 1999 rating action was the 
initial grant of service connection for coronary artery 
disease with hypertension, the Board will consider whether 
staged ratings should be assigned for this disability.  In 
this way, the Court's holding in Fenderson will be addressed 
in the adjudication of the veteran's appeal for a higher 
evaluation.

The Board also notes that the veteran appears to have raised 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disability; however, as this issue has not been certified or 
developed on appeal and, as it is not inextricably 
intertwined with the issue currently on appeal, it is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's coronary artery disease with hypertension 
is manifested by complaints of occasional chest pain and 
tightening; with diagnostic testing showing left ventricular 
dysfunction with an ejection fraction of 30 percent, but no 
lower.


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent evaluation 
for the service connected coronary artery disease with 
hypertension have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.104, Diagnostic Codes 
7005, 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the June 1983 retirement examination report, it was noted 
that the veteran had received treatment since 1976 for 
hypertension as well as treatment for a pounding heart.

On VA examination in September 1999, it was noted that the 
veteran had a positive diagnosis of hypertension at age 28.  
The veteran smoked one and a quarter to one and a half packs 
of cigarettes per day.  He had 2 heart attacks with the 
second heart attack occurring in  December 1995.  A coronary 
artery bypass graft was performed.  The veteran currently 
suffered from chest pain once every 3 to 4 months.  Chest 
tightness would develop after a quarter of a mile.  He had 
slight ankle swelling.  He was on medication for congestive 
heart failure. 

On examination, blood pressure was 172/70, 161/90 standing 
and 163/80 recumbent.  The heart had a regular rate and 
rhythm without murmur.  The point of maximal intensity was in 
the fifth intercostal space.  An echocardiogram was 
interpreted as being consistent with ischemic heart disease 
with left ventricular dysfunction.  A global left ventricular 
function ejection fraction was estimated at approximately 30 
percent.  An exercise tolerance test was interpreted as being 
adequate.  An electrocardiogram was interpreted as being 
abnormal.  A septal infarct was present.  The examination 
impressions were hypertension with a left ventricular 
ejection fraction of 30 percent; ischemic heart disease with 
ventricular dysfunction with 7 METS (metabolic equivalents); 
and coronary artery disease.  

Received in March 2000 were records from the Social Security 
Administration (SSA) to include a disability determination 
and medical records.  It was determined by decision in 
November 1996 that the veteran was disabled beginning in 
December 1995 due to cardiomyopathies, ischemic heart 
disease, status post myocardial infarction and coronary 
artery bypass graft.  

A July 1996 statement from Karen Beckman, M.D., received in 
March 2000, indicates that the veteran was being treated for 
coronary artery disease at the University of Oklahoma.  The 
veteran suffered a massive anterior myocardial infarction in 
December 1995.  Testing showed severe stenosis of the left 
main artery and coronary artery bypass surgery was performed.  
An echocardiogram performed postoperatively showed a left 
ventricular ejection fraction of 25 percent.  The veteran had 
considerable dyspnea on exertion.  The veteran had 
significant cardiac limitations which were permanent and 
would probably continue to deteriorate over time.  It was 
opined that the veteran was unable to perform manual labor 
and that he was too old to be retrained.

The 30 percent evaluation for the service connected coronary 
artery disease with hypertension is in effect under 
Diagnostic Code (DC) 7005 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part. 4.  With regard to this claim, 
it arose following the assignment of an initial disability 
rating in December 1999.  On an original claim, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
Fenderson v. West, 12 Vet App 119 (1999), the Court held that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  

The Board is also satisfied in this case that all relevant 
facts have been properly developed relative to the issue that 
is being adjudicated on the merits.  In this regard, 
treatment records and SSA records to include a disability 
determination and the medical records upon which it was based 
have been obtained.  The veteran has also been afforded a VA 
examination with all necessary associated diagnostic testing.  
Accordingly, the Board will proceed to the merits of the 
claim and, as will be demonstrated below, the evidence 
currently of record is adequate to fully and fairly evaluate 
the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594. 38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

Under Diagnostic Code 7005, a 100 percent evaluation is 
warranted for documented coronary artery disease resulting in 
chronic congestive heart failure, or; workload of 3 metabolic 
equivalents (METs) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 60 percent evaluation will be assigned for more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
evaluation will be assigned with a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. DC 7005 (effective January 12, 
1998).

Under DC 7101, hypertensive vascular disease (hypertension 
and isolated systolic hypertension) a 10 percent evaluation 
is warranted for diastolic pressure predominately measuring 
100 or more or; systolic pressure predominantly measuring 160 
or more, or; where continuous medication is required for 
control of hypertension in an individual with a history of 
diastolic pressure predominantly measuring 100 or more.  A 20 
percent evaluation is warranted for diastolic pressure 
predominantly measuring 110 or more, or; systolic pressure 
predominantly measuring 200 or more.  A 40 percent evaluation 
is warranted for diastolic pressure predominantly measuring 
120 or more.  A 60 percent evaluation is warranted for 
diastolic pressure predominantly measuring 130 or more. 

In this case, evaluation of the claim under the criteria 
necessary for the assignment of a 60 percent evaluation under 
DC 7005 shows that the veteran has not suffered more than one 
episode of acute congestive heart failure in the past year 
and there is no evidence of a workload of greater than 3 METs 
but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope.  On the other hand, 
the last basis for the assignment of a 60 percent evaluation 
under DC 7005 has been met as a recent echocardiogram 
revealed the presence of left ventricular dysfunction with an 
ejection fraction of 30 percent.  The evidence does not 
support an evaluation greater than 60 percent under DC 7005 
as the veteran does not suffer from chronic congestive heart 
failure nor does he have a workload of 3 metabolic 
equivalents (METs) or less which results in dyspnea, fatigue, 
angina, dizziness, or syncope.  The evidence also does not 
show the presence of left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  The Board has 
examined the criteria under DC 7101 for hypertension, but 
this DC also does not provide a basis for a higher evaluation 
as it is noted that a 60 percent evaluation is the highest 
possible evaluation under DC 7101.  The veteran has already 
qualified for a 60 percent evaluation under DC 7005.  
Furthermore, a 60 percent evaluation under DC 7101 requires 
diastolic pressure predominantly measuring 130 or more.  On 
recent VA examination, the veteran did not have any diastolic 
pressure readings of 130 or more.  Accordingly, the Board 
finds that the evidence supports the assignment of a 60 
percent rating, but no higher, for coronary artery disease 
under DC 7005.  

In addition, the Board has also considered whether the 
veteran is entitled to a "staged" rating for his service-
connected disability, but finds that at no time since he 
filed this claim has the service-connected disability 
manifested less than a 60 percent level of disability.  
Fenderson, supra. 

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate as there is no evidence of an 
exceptional disability picture in this case.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service connected disability is adequately 
compensated by the assigned schedular evaluation of 60 
percent.  Therefore, extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a 60 percent evaluation for the service 
connected coronary artery disease with hypertension is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

